Citation Nr: 0006393	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for chronic pyelitis, 
secondary to hydronephrosis, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from May 1943 to 
February 1946.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a July 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

The Board notes that at his June 1999 Travel Board hearing, 
the veteran testified that he was unable to work due to his 
service-connected pyelitis.  The Board construes the 
veteran's testimony as a claim for a total disability rating 
due to individual unemployability.  This matter is referred 
to the RO for appropriate action.  


REMAND

The Board notes that during a hearing before the undersigned, 
held in June 1999, the appellant reported that since his VA 
examination in February 1999, he has received additional 
treatment for his service connected disability.  He related 
that such treatment was received at a VA facility in April or 
May 1999 and that a future appointment had been scheduled.  
Records of such treatment are not associated with the claims 
file.  The Board notes that the U.S. Court of Appeals for 
Veterans Claims has held that VA has constructive knowledge 
of medical records generated by its agency, and that VA is 
obligated to obtain any such pertinent treatment records, as 
well as other records of which the VA was notified.  See Bell 
v. Derwinski, 2 Vet. App. 611, 612- 613 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-370 (1992); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, the RO 
should ensure that all pertinent records of treatment for the 
veteran are obtained and associated with his claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all of the appellant's VA 
treatment records relating to his 
service-connected chronic pyelitis since 
February 1999, and associate them with 
the claims file.

2.  The RO should then determine whether 
additional development is necessary in 
light of these treatment records.  If so, 
all such development should be 
accomplished.  

3.  When the RO is satisfied that the 
record is complete and that all necessary 
development has been accomplished, the 
claim should be adjudicated on the basis 
of all relevant evidence of record, as 
well as application of relevant laws and 
regulations.  If any determination 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case, and afforded the 
appropriate time period in which to 
respond. The record should then be 
returned to the Board for further 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



